        Case 1:20-cv-00141-RH-GRJ Document 19 Filed 06/17/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF FLORIDA
                            GAINESVILLE DIVISION

 JULIE ANN SMITH,

      Plaintiff,

 v.                                           Case No. 1:20-cv-00141-RH-GRJ

 HUNTER WARFIELD, INC.,

      Defendant.

               STIPULATION OF DISMISSAL WITH PREJDUICE

        IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff,

JULIE ANN SMITH, and Defendant, HUNTER WARFIELD, INC., through their

respective counsel and pursuant to Federal Rule of Civil Procedure 41, that the above-

captioned case be dismissed with prejudice. Each party shall bear its own costs and

attorneys’ fees.

 DATED: June 17, 2021                             Respectfully submitted,

 /s/ Alexander J. Taylor                          /s/ Charles J. McHale
 Alexander J. Taylor, Esq.                        Charles J. McHale, Esq.
 Florida Bar No. 1013947                          FBN: 0026555
 Sulaiman Law Group, Ltd.                         GOLDEN SCAZ GAGAIN, PLLC
 2500 S. Highland Ave., Ste. 200                  201 North Armenia Avenue
 Lombard, Illinois 60148                          Tampa, Florida 33609-2303
 Phone: (630) 575-8180                            Phone: (813) 251-5500
 Fax: (630) 575-8188                              Direct: (813) 251-3688
 mbadwan@sulaimanlaw.com                          Fax: (813) 251-3675
 COUNSEL FOR PLAINTIFF                            cmchale@gsgfirm.com
                                                  COUNSEL FOR DEFENDANT


                                          1
      Case 1:20-cv-00141-RH-GRJ Document 19 Filed 06/17/21 Page 2 of 2




                           CERTIFICATE OF SERVICE

      I hereby certify that I today caused a copy of the foregoing document to be

electronically filed with the Clerk of Court using the CM/ECF system which will be

sent to all attorneys of record.



                                            /s/ Alexander J. Taylor
                                            Alexander J. Taylor




                                        2
